NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL ANTHONY ACINELLI, Jr.,                   No.    19-15916

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01616-JDP

 v.
                                                MEMORANDUM*
ULYSSES VILLAMIL BANIGA, Physician;
K. HILL,

                Defendants-Appellees,

and

S. SHIESHA; P. NIXON, R.N.,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                 Jeremy D. Peterson, Magistrate Judge, Presiding

                              Submitted June 17, 2022**


Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Samuel Anthony Acinelli appeals pro se from the district court’s summary

judgment for prison officials in Acinelli’s civil rights action. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      Initially, we reject Acinelli’s arguments that Judge Peterson lacked

jurisdiction to enter judgment. See 28 U.S.C. § 636(c). Acinelli consented to

magistrate judge jurisdiction on October 29, 2015, and did not withdraw it. See

Wilhelm v. Rotman, 680 F.3d 1113, 1119 (9th Cir. 2012).

      As to Acinelli’s Eighth Amendment claims, we affirm the district court’s

judgment on Acinelli’s claim that Appellees failed to order a colonoscopy, because

Acinelli failed to establish that he had a serious medical need. See id. at 1122

(elements of Eighth Amendment claims).

      We also affirm the district court’s judgment on Acinelli’s claims that

Appellees were deliberately indifferent when appellees terminated Acinelli’s

prescription for a liquid nutritional supplement. Appellees believed that the

supplement was not indicated for Acinelli’s syndrome, and that Acinelli would be

able to provide himself with multiple, small meals, which is the treatment of choice

for dumping syndrome, without specific accommodation from medical. Acinelli

failed to rebut this evidence. Moreover, according to Acinelli’s medical records,

he provided himself with multiple, small meals by buying food in the canteen after



                                          2                                     19-15916
the prescription was terminated. See Toguchi, 391 F.3d at 1057 (prison official

acts with deliberate indifference if the prison official knows of and disregards an

excessive risk to inmate health and safety); Jett v. Penner, 439 F.3d 1091, 1096

(9th Cir. 2006).

      Summary judgment was proper on Acinelli’s state law claim that Dr. Baniga

was negligent, and committed medical malpractice, because Acinelli failed to

produce evidence of the relevant standard of care. See Hutchinson v. United

States, 838 F.2d 390, 392-93 (9th Cir. 1988) (explaining and endorsing evidentiary

requirements under California law).

      Appellees’ request that this court decide in the first instance whether

Appellees are entitled to qualified immunity, made in their answering brief, is

denied as unnecessary. See, e.g., Thomas v. Ponder, 611 F.3d 1144, 1157 (9th Cir.

2010).

      AFFIRMED.




                                          3                                     19-15916